



EXHIBIT 10.11


ITT Senior Executive Change in Control Severance Pay Plan
(amended and restated as of May 16, 2016)


1.
Purpose

The purpose of this ITT Senior Executive Change in Control Severance Pay Plan
(“Plan”) is to assist in occupational transition by providing Severance
Benefits, as defined herein, for employees covered by this Plan whose employment
is terminated under conditions set forth in this Plan. This Plan is being
amended and restated as of May 16, 2016 (the “Effective Date”). The Plan is
sponsored by ITT Inc. (“ITT”) and maintained as an unfunded plan for the purpose
of providing benefits to a select group of management or highly compensated
employees within the meaning of 29 C.F.R. § 2520.104-24. The Plan is intended to
be an “employee welfare benefit plan” within the meaning of Section 3(1) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C.
§1002(1) to the extent it satisfies the requirements of 29 C.F.R. §2510.3-2(b).
2.
Covered Employees

Covered employees under this Plan (“Special Severance Executives”) are full-time
salaried U.S. employees of ITT and of any subsidiary company that is wholly
owned, directly or indirectly, by ITT (“ITT Subsidiary”) (with ITT, collectively
or individually as the context requires, the “Company”) who are in Job Level M7,
M6 or M5 (only including M5 employees who are headquarters staff) or were in Job
Level M7, M6 or M5 (only including M5 employees who are headquarters staff) at
any time within the two year period immediately preceding an Acceleration Event.
Notwithstanding the foregoing, the individual who is serving as the Chief
Executive Officer of ITT as of the Effective Date shall not be a Special
Severance Executive covered under this Plan.
“Job Level M7, M6 and M5” shall have the meaning given such terms under the
executive classification system of the ITT Human Resources Department as in
effect immediately preceding an Acceleration Event. After the occurrence of an
Acceleration Event, the terms “ITT”, “ITT Subsidiary” and “Company” as used
herein shall also include, respectively and as the context requires, any
successor company to ITT or any successor company to any ITT Subsidiary and any
affiliate of any such successor company.
3.
Definitions

An “Acceleration Event” shall occur if:
(i)     a report on Schedule 13D shall be filed with the Securities and Exchange
Commission pursuant to Section 13(d) of the Securities Exchange Act of 1934, as
amended (the “Act”) disclosing that any person (within the meaning of Section
13(d) of the Act), other than ITT or a subsidiary of ITT or any employee benefit
plan sponsored by ITT or a subsidiary of ITT, is the beneficial owner directly
or indirectly of twenty percent (20%) or more of the outstanding Common Stock $1
par value, of ITT (the “Stock”);
(ii)     any person (within the meaning of Section 13(d) of the Act), other than
ITT or a subsidiary of ITT, or any employee benefit plan sponsored by ITT or a
subsidiary of ITT, shall purchase shares pursuant to a tender offer or exchange
offer to acquire any Stock of ITT (or securities convertible into Stock) for
cash, securities or any other consideration, provided that after consummation of
the offer, the person in question is the beneficial owner (as such term is
defined in Rule 13d-3 under the Act), directly or indirectly, of twenty percent
(20%) or more of the outstanding Stock of ITT (calculated as provided in
paragraph (d) of Rule 13d-3 under the Act in the case of rights to acquire
Stock);
(iii)     the consummation of (A) any consolidation, business combination or
merger involving ITT, other than a consolidation, business combination or merger
involving ITT in which holders of Stock immediately prior to the consolidation,
business combination or merger (x) hold fifty percent (50%) or more of the
combined voting power of ITT (or the corporation resulting from the merger or
consolidation or the parent of such corporation) after the merger and (y) have
the same proportionate ownership of common stock of ITT (or the corporation
resulting from the merger or consolidation or the parent of such corporation),
relative to other holders of Stock immediately prior to the merger, business
combination or consolidation,


1



--------------------------------------------------------------------------------







immediately after the merger as immediately before, or (B) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all the assets of ITT;
(iv)    there shall have been a change in a majority of the members of the Board
of Directors of ITT within a 12-month period unless the election or nomination
for election by ITT’ stockholders of each new director during such 12-month
period was approved by the vote of two-thirds of the directors then still in
office who (x) were directors at the beginning of such 12-month period or (y)
whose nomination for election or election as directors was recommended or
approved by a majority of the directors who were directors at the beginning of
such 12-month period; or
(v)     any person (within the meaning of Section 13(d) of the Act) (other than
ITT or any subsidiary of ITT or any employee benefit plan (or related trust)
sponsored by ITT or a subsidiary of ITT) becomes the beneficial owner (as such
term is defined in Rule 13d-3 under the Act) of twenty percent (20%) or more of
the Stock.
“Cause” shall mean action by the Special Severance Executive involving willful
malfeasance or gross negligence or the Special Severance Executive’s failure to
act involving material nonfeasance that would tend to have a materially adverse
effect on the Company. No act or omission on the part of the Special Severance
Executive shall be considered “willful” unless it is done or omitted in bad
faith or without reasonable belief that the action or omission was in the best
interests of the Company.
“Good Reason” shall mean:
(i)    without the Special Severance Executive’s express written consent and
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company or its affiliates within
30 days after receipt of notice thereof given by the Special Severance
Executive, (A) a reduction in the Special Severance Executive’s annual base
compensation (whether or not deferred), (B) the assignment to the Special
Severance Executive of any duties inconsistent in any material respect with the
Special Severance Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities, or (C) any other
action by the Company or its affiliates which results in a material diminution
in such position, authority, duties or responsibilities;
(ii)     without the Special Severance Executive’s express written consent, the
Company’s requiring the Special Severance Executive’s work location to be other
than within twenty-five (25) miles of the location where such Special Severance
Executive was principally working immediately prior to the Acceleration Event;
or
(iii)     any failure by the Company to obtain the express written assumption of
this Plan from any successor to the Company; provided that “Good Reason” shall
cease to exist for an event on the 90th day following the later of its
occurrence or the Special Severance Executive’s knowledge thereof, unless the
Special Severance Executive has given the Company notice thereof prior to such
date.
“Potential Acceleration Event” shall mean any execution of an agreement, the
commencement of a tender offer or any other transaction or event that if
consummated would result in an Acceleration Event.
4.
Severance Benefits Upon Termination of Employment

If, a Special Severance Executive’s employment with the Company is terminated
due to a Qualifying Termination, he or she shall receive the severance benefits
set forth in Section 5 hereof (“Severance Benefits”). For purposes hereof, (i) a
“Qualifying Termination” shall mean a termination of a Special Severance
Executive’s employment with the Company either (x) by the Company without Cause
(A) within the two (2) year period commencing on the date of the occurrence of
an Acceleration Event or (B) prior to the occurrence of an Acceleration Event
and either (1) following the public announcement of the transaction or event
which ultimately results in such Acceleration Event or (2) at the request of a
party to, or participant in, the transaction or event which ultimately results
in an Acceleration Event; or (y) by a Special Severance Executive for Good
Reason within the two (2) year period commencing with the date of the occurrence
of an Acceleration Event and (ii) a determination by a Special Severance
Executive that he or she has “Good Reason” hereunder shall be final and binding
on the parties hereto unless the Company can establish by a preponderance of the
evidence that “Good Reason” does not exist.


2



--------------------------------------------------------------------------------







5.
Severance Benefits

Job Level M7 and M6 Benefits
The following payments and benefits comprise the Severance Benefits for Special
Severance Executives (i) in Job Level M7 or M6 at the time of a Qualifying
Termination or at any time during the two (2) year period immediately preceding
the Acceleration Event or (ii) designated as a covered employee in Job Level M7
or M6 in accordance with Section 2 hereof:
•
Accrued Rights. The Special Severance Executive’s base salary through the date
of termination of employment, any annual bonus earned but unpaid as of the date
of termination for any previously completed fiscal year, reimbursement for any
unreimbursed business expenses properly incurred by the Special Severance
Executive in accordance with Company policy prior to the date of the Special
Severance Executive’s termination of employment and such employee benefits, if
any, as to which the Special Severance Executive may be entitled under the
employee benefit plans of the Company, including without limitation, the payment
of any accrued or unused vacation under the Company’s vacation policy.

•
Severance Pay. The sum of (x) three (3) times the current annual base salary
rate paid (whether or not deferred) to the Special Severance Executive at the
time of the Special Severance Executive’s termination of employment, and (y)
three (3) times the greater of (i) the Special Severance Executive’s target
bonus for the year in which the Acceleration Event occurs, or (ii) the actual
bonus that was most recently paid to the Special Severance Executive before his
or her termination of employment.

•
Benefits and Perquisites

▪
COBRA Subsidy. In the absence of any other determination by the Company, if the
Special Severance Executive is enrolled in one of the Company’s medical and/or
dental or vision plans immediately prior to his or her termination date, the
Special Severance Executive will receive a COBRA Subsidy if he or she elects
COBRA Continuation Coverage under the plan(s) and signs the Release to receive
the severance payments described herein. The COBRA Subsidy is paid as follows:
during the first six months of COBRA Continuation Coverage, which begins on the
first day of the month following the Special Severance Executive’s termination
date, the Company will pay the portion of the Special Severance Executive’s
COBRA premium for the medical, dental and/or vision coverage under COBRA, if
any, that exceeds the premium the Special Severance Executive would have paid
for such coverage if his or her employment had not been terminated.

To receive COBRA Continuation Coverage the Special Severance Executive must
elect the coverage and pay the required premiums when due. Unless the Company
determines otherwise, COBRA premium payments by employees will be on an after
tax basis and will be billed by a third party administrator. COBRA Continuation
Coverage will be governed by and will terminate in accordance with the
provisions of the medical, dental, Flexible Spending Account, vision and/or
employee assistance plan, if applicable, in which the Special Severance
Executive participates.
▪
Savings Plan Payment. Payment of a lump sum amount (“Savings Plan Lump Sum
Amount”) equal to three (3) times the following amount: the highest annual base
salary rate determined above under “Severance Pay” times the highest percentage
rate of Company Contributions (not to exceed seven percent (7%)) with respect to
the Special Severance Executive under the ITT Retirement Savings Plan and/or ITT
Supplemental Retirement Savings Plan (or corresponding savings plan arrangements
outside the United States) (“Savings Plans”) (including matching contributions
and core contributions) at any time during the three (3) year period immediately
preceding the Special Severance Executive’s termination of employment or the
three (3) year period immediately preceding the Acceleration Event. This
provision shall apply to any Special Severance Executive who is a member of any
of the Savings Plans at any time during either such three (3) year period.

▪
Outplacement. Outplacement services for one (1) year.



3



--------------------------------------------------------------------------------







Job Level M5 (only including M5 employees who are White Plains Corporate Staff
Executives) Benefits
The following payments and benefits comprise the Severance Benefits for Special
Severance Executives (i) in Job Level M5 (only including M5 employees who are
White Plains Corporate Staff Executives) at the time of a Qualifying Termination
or at any time during the two (2) year period immediately preceding the
Acceleration Event or (ii) designated as a covered employee in Job Level M5
(only including M5 employees who are White Plains Corporate Staff Executives) in
accordance with Section 2 hereof; provided, that a Special Severance Executive
who is in Job Level M5 (only including M5 employees who are White Plains
Corporate Staff Executives) at the time of a Qualifying Termination but was in
Job Level M7 or M6 anytime during the two (2) year period immediately preceding
the Acceleration Event shall be entitled to Severance Benefits as a Special
Severance Executive in Job Level M7 or M6 and shall not be entitled to the
Severance Benefits set forth below:
•
Accrued Rights. The Special Severance Executive’s base salary through the date
of termination of employment, any annual bonus earned but unpaid as of the date
of termination for any previously completed fiscal year, reimbursement for any
unreimbursed business expenses properly incurred by the Special Severance
Executive in accordance with Company policy prior to the date of the Special
Severance Executive’s termination of employment and such employee benefits, if
any, as to which the Special Severance Executive may be entitled under the
employee benefit plans of the Company, including without limitation, the payment
of any accrued or unused vacation under the Company’s vacation policy.

•
Severance Pay. The sum of (x) two (2) times the current annual base salary rate
paid (whether or not deferred) to the Special Severance Executive at the Special
Severance Executive’s termination of employment, and (y) two (2) times the
greater of (i) the Special Severance Executive’s target bonus for the year in
which the Acceleration Event occurs, or (ii) the actual bonus that was most
recently paid to the Special Severance Executive before his or her termination
of employment.

•
Benefits and Perquisites.

§
COBRA Subsidy. In the absence of any other determination by the Company, if the
Special Severance Executive is enrolled in one of the Company’s medical and/or
dental or vision plans immediately prior to his or her termination date, the
Special Severance Executive will receive a COBRA Subsidy if he or she elects
COBRA Continuation Coverage under the plan(s) and signs the Release to receive
the severance payments described herein. The COBRA Subsidy is paid as follows:
during the first six months of COBRA Continuation Coverage, which begins on the
first day of the month following the Special Severance Executive’s termination
date, the Company will pay the portion of the Special Severance Executive’s
COBRA premium for the medical, dental and/or vision coverage under COBRA, if
any, that exceeds the premium the Special Severance Executive would have paid
for such coverage if his or her employment had not been terminated.

To receive COBRA Continuation Coverage the Special Severance Executive must
elect the coverage and pay the required premiums when due. Unless the Company
determines otherwise, COBRA premium payments by employees will be on an after
tax basis and will be billed by a third party administrator. COBRA Continuation
Coverage will be governed by and will terminate in accordance with the
provisions of the medical, dental, Flexible Spending Account, vision and/or
employee assistance plan, if applicable, in which the Special Severance
Executive participates.
§
Savings Plan Payment. Payment of a lump sum amount (“Savings Plan Lump Sum
Amount”) equal to two (2) times the following amount: the highest annual base
salary rate determined above under “Severance Pay” times the highest percentage
rate of Company Contributions (not to exceed seven percent (7%)) with respect to
the Special Severance Executive under the ITT Retirement Savings Plan and/or the
ITT Supplemental Retirement Savings Plan (or corresponding savings plan
arrangements outside the United States) (“Savings Plans”) (including matching
contributions and core contributions) at any time during either the three (3)
year period immediately preceding the Special Severance Executive’s termination
of employment or the three (3) year period immediately preceding the
Acceleration Event. This provision shall apply to any Special Severance
Executive who is a member of any of the Savings Plans at any time during either
such three (3) year period.



4



--------------------------------------------------------------------------------







§
Outplacement. Outplacement services for one (1) year.

General
With respect to the provision of benefits described above during the above
described respective three and two year periods, if, for any reason at any time
the Company is unable to treat the Special Severance Executive as being eligible
for ongoing participation in any Company employee benefit plans or perquisites
in existence immediately prior to the termination of employment of the Special
Severance Executive, and if, as a result thereof, the Special Severance
Executive does not receive a benefit or perquisite or receives a reduced benefit
or perquisite, the Company shall provide a reasonable financial payment to
compensate the Special Severance Executive for the loss or reduction of the
benefit or perquisite in a manner consistent with Section 15 below.
Release Required
Subject to applicable law, in order to receive any severance pay benefits, the
Special Severance Executive must sign and not revoke a waiver/release (the
“Release”), in a form provided by the Company, of all claims arising out of the
Special Severance Executive’s employment relationship with the Company and the
termination of that relationship. The Special Severance Executive must also
return all Company property in his or her possession, including files, manuals,
keys, access cards, credit cards and Company-owned equipment. The Special
Severance Executive may also be required, in the discretion of the Company, to
reaffirm or agree to the Company’s form of confidentiality agreement or any
confidentiality, non-competition or non-disparagement agreements previously
entered into between the Special Severance Executive and the Company and the
Special Severance Executive may be required to agree to such additional terms
and conditions related to the termination of his or her employment relationship
with the Company that the Company, in its sole discretion, decides to require as
a condition of receiving severance payments hereunder.
6.
Form of Payment of Severance Pay and Lump Sum Payments

Severance Pay shall be paid in cash, in non-discounted equal periodic
installment payments corresponding to the frequency and duration of the
severance payments that the Special Severance Executive would have been entitled
to receive from the Company as a normal severance benefit in the absence of the
occurrence of an Acceleration Event. The Savings Plan Lump Sum Amount shall be
paid in cash within thirty (30) calendar days after the date the employment of
the Special Severance Executive terminates (subject to the execution of a
release, which becomes irrevocable, as described in Section 5). The timing of
payments are subject to Section 15.
7.
Termination of Employment — Other

The Severance Benefits shall only be payable upon a Special Severance
Executive’s termination of employment due to a Qualifying Termination; provided,
that if, following the occurrence of an Acceleration Event, a Special Severance
Executive is terminated due to the Special Severance Executive’s death or
disability (as defined in the long-term disability plan in which the Special
Severance Executive is entitled to participate (whether or not the Special
Severance Executive voluntarily participates in such plan)) and, at the time of
such termination, the Special Severance Executive had grounds to resign with
Good Reason, such termination of employment shall be deemed to be a Qualifying
Termination.
8.
Administration of Plan

This Plan shall be administered by ITT, who shall have the exclusive right to
interpret this Plan, adopt any rules and regulations for carrying out this Plan
as may be appropriate and decide any and all matters arising under this Plan,
including but not limited to the right to determine appeals. Subject to
applicable Federal and state law, all interpretations and decisions by ITT shall
be final, conclusive and binding on all parties affected thereby.
Notwithstanding the preceding paragraph, following an Acceleration Event, any
controversy or claim arising out of or relating to this Plan, or the breach
thereof, shall be settled by arbitration administered by the American
Arbitration Association under its Commercial Arbitration Rules and the entire
cost thereof shall be borne by the Company. The location of the arbitration
proceedings shall be reasonably acceptable to the Special Severance Executive.
Judgment on the award rendered by the arbitrator(s) may be entered in any court
having jurisdiction thereof. The Company shall pay all legal fees, costs of
litigation, prejudgment interest, and other expenses which


5



--------------------------------------------------------------------------------







are incurred in good faith by the Special Severance Executive as a result of the
Company’s refusal to provide any of the Severance Benefits to which the Special
Severance Executive becomes entitled under this Plan, or as a result of the
Company’s (or any third party’s) contesting the validity, enforceability, or
interpretation of this Plan, or as a result of any conflict between the Special
Severance Executive and the Company pertaining to this Plan. The Company shall
pay such fees and expenses from the general assets of the Company. To the extent
required by Labor Department Regulation § 2560.503-1(c)(4), arbitration required
under this paragraph shall be conducted as the appeal under the claims
procedures described in Section 16, and the Special Severance Executive shall
not be precluded from challenging the arbitrator’s decision in litigation filed
under ERISA or other applicable law.
9.
Termination or Amendment

ITT may terminate or amend this Plan (“Plan Change”) at any time, except that
following the occurrence of (i) an Acceleration Event or (ii) a Potential
Acceleration Event, no Plan Change that would adversely affect any Special
Severance Executive may be made without the prior written consent of such
Special Severance Executive affected thereby; provided, however, that clause
(ii) above shall cease to apply if such Potential Acceleration Event does not
result in the occurrence of an Acceleration Event. Such action shall be taken by
the Board of Directors of ITT (the “Board”) or the Compensation and Personnel
Committee of the Board (the “Compensation Committee”), or a person or committee
delegated by the Board or Compensation Committee.
10.
Offset

Any Severance Benefits provided to a Special Severance Executive under this Plan
shall be offset in a manner consistent with Section 15 by reducing (x) any
Severance Pay hereunder by any severance pay, salary continuation pay,
termination pay or similar pay or allowance and (y) any other Severance Benefits
hereunder by corresponding employee benefits, perquisites or outplacement
services, which the Special Severance Executive receives or is entitled to
receive, (i) under the ITT Senior Executive Severance Pay Plan; (ii) pursuant to
any other Company policy, practice, program or arrangement; (iii) pursuant to
any Company employment agreement or other agreement with the Company; or (iv) by
virtue of any law, custom or practice excluding, however, any unemployment
compensation in the United States, unless the Special Severance Executive
voluntarily expressly waives (which the Special Severance Executive shall have
the exclusive right to do) in writing any such respective entitlement.
Any amounts due under this Plan may be reduced by the Company, in a manner
consistent with Section 15, by any amount that the Special Severance Executive
owes to the Company, including under the Company’s clawback or recoupment
policy, as such policy may be amended from time to time.
11.
Excise Tax

In the event that it shall be determined that any Payment would constitute an
“excess parachute payment” within the meaning of Section 280G of the Code, then
the aggregate of all Payments shall be reduced so that the Present Value of the
aggregate of all Payments does not exceed the Safe Harbor Amount; provided,
however, that no such reduction shall be effected if the Net After-tax Benefit
to a Special Severance Executive of receiving all of the Payments exceeds the
Net After-tax Benefit to the Special Severance Executive resulting from having
such Payments so reduced. In the event a reduction is required pursuant hereto,
the order of reduction shall be first all cash payments on a pro rata basis,
then any equity compensation on a pro rata basis, and lastly medical, dental and
vision coverage.
For purposes of this Section 11, the following terms have the following
meanings:
(i) “Net After-tax Benefit” shall mean the Present Value of a Payment net of all
federal state and local income, employment and excise taxes imposed on Special
Severance Executive with respect thereto, determined by applying the highest
marginal rate(s) applicable to an individual for Special Severance Executive’s
taxable year in which the Change in Control occurs.
(ii) “Payment” means any payment or distribution or provision of benefits by the
Company to or for the benefit of Special Severance Executive, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, but determined without regard to any reductions required by this
Section 11.


6



--------------------------------------------------------------------------------







(iii) “Present Value” shall mean such value determined in accordance with
Section 280G(d)(4) of the Code.
(iv) “Safe Harbor Amount” shall be an amount expressed in Present Value which
maximizes the aggregate Present Value of Payments without causing any Payment to
be subject to excise tax under Section 4999 of the Code or the deduction
limitation of Section 280G of the Code.
All determinations required to be made under this Section 11, including whether
and when a reduction is required and the amount of such reduction and the
assumptions to be utilized in arriving at such determination, shall be made by a
nationally recognized accounting firm mutually agreed to by the Special
Severance Executive and the Company (the “Accounting Firm”) which shall provide
detailed supporting calculations both to the Company and the Special Severance
Executive within ten (10) business days of the receipt of notice from the
Special Severance Executive that there has been a Payment, or such earlier time
as is requested by the Company; provided that for purposes of determining the
amount of any reduction, the Special Severance Executive shall be deemed to pay
federal income tax at the highest marginal rates applicable to individuals in
the calendar year in which any such determination of the amount of the reduction
is to be made and deemed to pay state and local income taxes at the highest
effective rates applicable to individuals in the state or locality of the
Special Severance Executive’s residence or place of employment, whichever is
higher, in the calendar year in which such determination is to be made.
All fees and expenses of the Accounting Firm shall be borne solely by the
Company. If the Accounting Firm determines that no excise tax is payable by the
Special Severance Executive, it shall so indicate to the Special Severance
Executive in writing. Any determination by the Accounting Firm shall be binding
upon the Company and the Special Severance Executive.
12.
Miscellaneous

The Special Severance Executive shall not be entitled to any notice of
termination or pay in lieu thereof.
Severance Benefits under this Plan are paid entirely by the Company from its
general assets.
This Plan is not a contract of employment, does not guarantee the Special
Severance Executive employment for any specified period and does not limit the
right of the Company to terminate the employment of the Special Severance
Executive at any time.
If a Special Severance Executive should die while any amount is still payable to
the Special Severance Executive hereunder had the Special Severance Executive
continued to live, all such amounts shall be paid in accordance with this Plan
to the Special Severance Executive’s designated heirs or, in the absence of such
designation, to the Special Severance Executive’s estate.
The numbered section headings contained in this Plan are included solely for
convenience of reference and shall not in any way affect the meaning of any
provision of this Plan.
If, for any reason, any one or more of the provisions or part of a provision
contained in this Plan shall be held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Plan not held so invalid,
illegal or unenforceable, and each other provision or part of a provision shall
to the full extent consistent with law remain in full force and effect.
The Plan shall be governed by and construed in accordance with the laws of the
State of New York without regard to the conflicts of laws provisions thereof.
The Plan shall be binding on all successors and assigns of the ITT and a Special
Severance Executive.


7



--------------------------------------------------------------------------------







13.
Notices

Any notice and all other communication provided for in this Plan shall be in
writing and shall be deemed to have been duly given when delivered by hand or
overnight courier or three (3) days after it has been mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.
If to the Company:


ITT Inc.
1133 Westchester Avenue
White Plains, New York 10604 Attention: General Counsel


If to Special Severance Executive:


To the most recent address of Special Severance Executive set forth in the
personnel records of ITT.
14.
Adoption Date

This Plan was initially adopted by ITT Corporation on March 10, 1997. On the
Effective Date, ITT became the successor issuer to ITT Corporation pursuant to
Rule 12g-3(a) under the Securities Exchange Act of 1934, as amended, and
assumed, amended and restated the Plan as of such date.
15.
Section 409A

This Plan is intended to comply with Section 409A of the Code and will be
interpreted in a manner intended to comply with Section 409A of the Code.
Notwithstanding anything herein to the contrary, (i) if at the time of the
Special Severance Executive’s termination of employment with the Company the
Special Severance Executive is a “specified employee” as defined in Section 409A
of the Code (and any related regulations or other pronouncements thereunder) and
the deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of employment is necessary in order to
prevent any accelerated or additional tax under Section 409A of the Code, then
the Company will defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to the Special Severance Executive) until the date
that is six months following the Special Severance Executive’s termination of
employment with the Company (or the earliest date as is permitted under Section
409A of the Code), at which point all payments deferred pursuant to this Section
15 shall be paid to the Special Severance Executive in a lump sum and (ii) if
any other payments of money or other benefits due hereunder could cause the
application of an accelerated or additional tax under Section 409A of the Code,
such payments or other benefits shall be deferred if deferral will make such
payment or other benefits compliant under Section 409A of the Code, or otherwise
such payment or other benefits shall be restructured, to the extent possible, in
a manner, determined by the Company, that does not cause such an accelerated or
additional tax. To the extent any reimbursements or in-kind benefits due under
this Plan constitute “deferred compensation” under Section 409A of the Code, any
such reimbursements or in-kind benefits shall be paid in a manner consistent
with Treas. Reg. Section 1.409A-3(i)(1)(iv).
Each payment made under this Plan shall be designated as a “separate payment”
within the meaning of Section 409A of the Code. To the extent that any payment
under this Plan is subject to Section 409A of the Code and is deemed to be a
substitution for any payment under another arrangement, the payment shall be
made under this Plan at the same time or under the same schedule as specified
under such other arrangement (as determined under Section 409A of the Code). All
payments to be made upon a termination of employment that constitute deferred
compensation under this Plan may only be made upon a “separation from service”
as defined under Section 409A of the Code. In no event may a Special Severance
Executive, directly or indirectly, designate the calendar year of payment. Any
separation payment that constitutes deferred compensation under Section 409A of
the Code, that is conditioned upon a release, and that is due during a sixty-day
period immediately following separation from service that spans two calendar
years shall be paid in the second of such calendar years. The Company shall
consult with Special Severance Executives in good faith regarding the
implementation of the provisions of this section; provided that neither the
Company nor any of its employees or representatives shall have any liability to
Special Severance Executives with respect thereto.


8



--------------------------------------------------------------------------------







16. Claims Procedures


A. Adverse Benefit Determinations
A Special Severance Executive may contest the determination of eligibility
and/or the administration of the benefits by completing and filing a written
claim for reconsideration with the Compensation and Personnel Committee of the
Board of Directors of ITT (the “Plan Administrator”). If the Plan Administrator
denies a claim in whole or in part, the Plan Administrator will provide notice
to the Special Severance Executive, in writing, within ninety (90) days after
the claim is filed, unless the Plan Administrator determines that an extension
of time for processing is required. In the event that the Plan Administrator
determines that such an extension is required, written notice of the extension
shall be furnished to the Special Severance Executive prior to the termination
of the initial ninety-day period. The extension shall not exceed a period of
ninety (90) days from the end of the initial period of time and the extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Plan Administrator expects to render the benefit
decision. The Special Severance Executive may not file a claim for benefits
under the Plan more than one (1) year after the date of termination of
employment with the Company.
The written notice of a denial of a claim shall set forth, in a manner
calculated to be understood by the Special Severance Executive:


1.
the specific reason or reasons for the denial;

2.
reference to the specific Plan provisions on which the denial is based;

3.
a description of any additional material or information necessary for the
Special Severance Executive to perfect the claim and an explanation as to why
such information is necessary; and

4.
an explanation of the Plan’s claims procedure and the time limits applicable to
such procedures, including a statement of the Special Severance Executive’s
right to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on appeal.



B. Appeal of Adverse Benefit Determinations
A Special Severance Executive or his or her duly authorized representative shall
have an opportunity to appeal a claim denial to the Plan Administrator for a
full and fair review. The Special Severance Executive or duly authorized
representative may:


1.
request a review upon written notice to the Plan Administrator within sixty (60)
days after receipt of a notice of the denial of a claim for benefits;

2.
submit written comments, documents, records, and other information relating to
the claim for benefits; and

3.
examine the Plan and obtain, upon request and without charge, copies of all
documents, records, and other information relevant to the claim for benefits.



The Plan Administrator’s review shall take into account all comments, documents,
records, and other information submitted by the Special Severance Executive
relating to the claim, without regard to whether such information was submitted
or considered by the Plan Administrator in the initial benefit determination. A
determination on the review by the Plan Administrator will be made not later
than sixty (60) days after receipt of a request for review, unless the Plan
Administrator determines that an extension of time for processing is required.
In the event that the Plan Administrator determines that such an extension is
required, written notice of the extension shall be furnished to the Special
Severance Executive prior to the termination of the initial sixty-day period.
The extension shall not exceed a period of sixty (60) days from the end of the
initial period and the extension notice shall indicate the special circumstances
requiring an extension of time and the date on which the Plan Administrator
expects to render the determination on review. However, if the Plan
Administrator holds regularly scheduled meetings at least quarterly, the Plan
Administrator shall instead make a benefit determination no later than the date
of the meeting of the Plan Administrator that immediately follows the Plan’s
receipt of a request for review, unless the request for review is filed within
thirty (30) days preceding the date of such meeting. In such case, a benefit
determination may be made by no later than the date of the second meeting
following the Plan’s receipt of the request for review. If special circumstances
require a further extension of time for processing, a benefit determination
shall be rendered not later than the third meeting following the plan's receipt
of the request for review. If such an extension of time for review is required
because


9



--------------------------------------------------------------------------------







of special circumstances, the Plan Administrator shall provide the Special
Severance Executive with written notice of the extension, describing the special
circumstances and the date as of which the benefit determination will be made,
prior to the commencement of the extension.
The written determination of the Plan Administrator shall set forth, in a manner
calculated to be understood by the Special Severance Executive:


1.
the specific reason or reasons for the decision;

2.
reference to the specific Plan provisions on which the decision is based;

3.
the Special Severance Executive’s right to receive, upon request and without
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claim for benefits; and

4.
a statement of the Special Severance Executive’s right to bring a civil action
under Section 502(a) of ERISA.



No person may bring an action for any alleged wrongful denial of Plan benefits
in a court of law unless the claims procedures set forth above are exhausted and
a final determination is made by the Plan Administrator. If any interested
person challenges a decision of the Plan Administrator, a review by the court of
law will be limited to the facts, evidence and issues presented to the Plan
Administrator during the claims procedure set forth above. Facts and evidence
that become known to an interested person after having exhausted the claims
procedure must be brought to the attention of the Plan Administrator for
reconsideration of the claims determination. Issues not raised with the Plan
Administrator will be deemed waived.






10

